Citation Nr: 0932275	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  02-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to March 
1975.  His decorations include the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Waco, Texas, which denied the above claim.

The Board remanded the case in October 2004 and later denied 
the Veteran's claim  in December 2006.  In August 2007, a 
Joint Motion for Remand was filed with the United States 
Court of Appeals for Veterans Claims (Court), requesting that 
this issue be remanded for additional development.  Later 
that month, the Court issued an Order which vacated the 
Board's December 2006 decision, and remanded the case to the 
Board for readjudication consistent with its Order.

Thereafter, in February 2008, the Board remanded the case to 
the RO for additional development.  The case is now returned 
to the Board for appellate review.


FINDING OF FACT

The Veteran has atherosclerotic heart disease that is 
aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for atherosclerotic heart 
disease have been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 

In the decision below, the Board grants the claim of 
entitlement to service connection for atherosclerotic heart 
disease.  The RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
the service treatment records and reports of his post-service 
care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for a cardiovascular disease may also be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board notes that during the pendency of this appeal, 
there was an amendment to the provisions of 38 C.F.R. § 
3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006). The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice 
prior to the amendment, which strongly suggests that the 
recent change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the change, which favors the 
Veteran.

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service medical records show that the Veteran was treated for 
reported chest pain on several occasions during service.  X-
ray studies conducted on each occasion were either deemed 
negative or within normal limits.  There were no findings, 
treatment, or diagnosis of atherosclerotic heart disease.  
The Veteran's separation examination report dated in February 
1975 indicated that chest X-rays were within normal limits.

Subsequent to service, the competent medical evidence of 
record shows that the Veteran was treated for an acute 
inferior myocardial infarction in August 1983. Subsequent VA 
and private medical treatment records show that the Veteran 
has been diagnosed with atherosclerotic heart disease and has 
continued to be treated for this condition.

A VA examination report dated in October 1986 shows that it 
was noted that the Veteran was first diagnosed with diabetes 
mellitus and placed on a diabetic diet in August 1986.  He 
was treated with oral medication at that time.

In September 2001, the Veteran testified at a hearing over 
which a hearing officer of the RO presided.  He described his 
symptoms and indicated that he had first been diagnosed with 
diabetes mellitus in 1977 or 1978.

A VA examination report dated in December 2004 shows that the 
Veteran's entire claims file was reviewed in conjunction with 
conducting the examination of the Veteran.  The Veteran's 
history of chest pain in service was noted; but it was 
indicated that none of those episodes yielded documentation 
that would suggest coronary artery disease.  The examiner 
stated that the Veteran was diagnosed with diabetes mellitus 
in 1986 at the age of 50.  The examiner concluded that there 
was nothing in the claims file, or any other documentation of 
record, to suggest that the Veteran's heart disease was 
secondary to his diabetes mellitus, because the heart disease 
was diagnosed in 1983 and the diabetes mellitus was diagnosed 
in 1986. 

A VA examination report dated in March 2008 shows that the 
Veteran's entire claims file was reviewed in conjunction with 
conducting the examination of the Veteran.  The Veteran 
reported that he was first diagnosed with heart disease in 
1983 at age 47, when he had a myocardial infarction.  He 
added he had two myocardial infarctions in 1984 and another 
in 2002.  He had a coronary artery bypass graft in 1993, and 
had an automated implantable cardioverter-defibrillator with 
pacemaker placed in 2002, after which he had an episode of 
sudden cardiac death.  He had not had any other procedures, 
and reported doing well since 2002.  The diagnosis was 
atherosclerotic heart disease. 

Following examination of the Veteran and review of the 
evidence of record, the VA examiner opined that the Veteran 
had myocardial infarctions in 1983 and 1984, prior to the 
time when he was first diagnosed with diabetes.  It was, 
therefore, the not as least as likely as not that his 
atherosclerotic heart disease was caused by or proximately 
due to his service-connected diabetes mellitus.  However, the 
examiner added that it was well-established in the medical 
literature that the presence of diabetes was a significant 
risk factor for worsening the outcome of patients with 
established atherosclerotic heart disease.  Thus, there was 
no question as to whether diabetes could potentially 
aggravate heart disease.

The examiner continued that the question in this case was 
whether in fact that there was aggravation.  The Veteran had 
cardiac events in 1993 and 2002.  The examiner, therefore, 
concluded that it was as least as likely as not that the 
Veteran's atherosclerotic heart disease was aggravated by his 
service-connected diabetes mellitus.  The amount of this 
aggravation could not be estimated without resort to 
speculation.  The examiner pointed out that a longitudinal 
study published in the European Heart Journal in July 2000 
had shown that, adjusted to an average age of 50, men who 
suffered a myocardial infarction had a 56 percent probability 
of having another cardiac event in the succeeding 15 years.  
Thus, there was a good possibility that a patient would have 
had some cardiac events even if he were not diabetic.  Given 
that the Veteran was currently minimally symptomatic from a 
cardiac standpoint, the amount of aggravation would be small.

The Veteran is currently service-connected for diabetes 
mellitus.  He has been diagnosed as having atherosclerotic 
heart disease.  The VA examiner in March 2008 concluded that 
it was as least as likely as not that the Veteran's 
atherosclerotic heart disease was aggravated by his service-
connected diabetes mellitus.  As noted above, establishing 
service connection on a secondary basis requires evidence 
sufficient to show that a current disability exists and that 
the current disability was aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 439.  
While the VA examiner in December 2004 indicated that there 
was nothing in the record to suggest that the Veteran's heart 
disease was secondary to his diabetes mellitus, he did not 
address nor dismiss the conclusion of the March 2008 examiner 
which established that the atherosclerotic heart disease was 
aggravated by the service-connected diabetes mellitus.

The Board recognizes that the March 2008 VA examiner noted 
that given the fact that the Veteran was currently minimally 
symptomatic from a cardiac standpoint, the amount of 
aggravation would be small.  However, as noted above, given 
the regulations in effect at the time the Veteran filed his 
claim for service connection, the Board concludes that 
evidence of record is sufficient to support a grant of 
service connection based on aggravation.  As such, the Board 
finds that the evidence supports the claim for service 
connection for atherosclerotic heart disease because the 
medical evidence establishes a link between the service-
connected diabetes mellitus and the Veteran's current 
disability. 

There is no medical evidence of record to refute the opinion 
establishing that the Veteran's atherosclerotic heart disease 
was aggravated by his service-connected diabetes mellitus.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

For these reasons, the Board finds as fact that the Veteran's 
atherosclerotic heart disease is aggravated by his service-
connected diabetes mellitus.  Accordingly, 




	(CONTINUED ON NEXT PAGE)



resolving any doubt in the Veteran's favor, the evidence 
supports the claim for service connection for atherosclerotic 
heart disease on a secondary basis.


ORDER

Service connection for atherosclerotic heart disease is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


